Taylor, C. J.,

dissenting.

I can not agree with the majority of the court in the conclusion reached in this case as to the purpose, intent and legal effect of Chapter 1566 laws, approved December 12th, 1866, nor in the view that said act is in conflict with, or is inconsistent with, section 4, Article VIII, of the constitution of 1868, that assigns to the common school fund the proceeds of all property that may accrue to the State by escheat, and was, therefore, repealed thereby. By the constitution of-1885 the proceeds of all escheated property is also assigned to the common school fund, but, as is admitted in the opinion of the _ court, I am clearly satisfied that neither of these provisions in the constitution of 1868, nor in that of 1885, can ever be construed to be a limitation upon the power of the legislature to regulate the descent or succession of property. These constitutional provisions mean simply that whatsoever property may become consummatedly escheat to the State, under the laws as they may exist from time to time, shall, after the State’s title thereto has become complete and absolute, go into and become a *163part of the common school fund; but the legislature is left free and untrammeled to so shape the laws or descent, heirship and inheritance as that it would be almost impossible for any property ever to accrue to the State by escheat. These constitutional provisions were never designed to unalterably fix the status of facts and circumstances by which property should become es-cheat, but were intended merely to- give direction as to what public fund the proceeds of escheated property should go, howsoever and whensoever the State’s title thereto has become consummated and absolute through the medium of escheat under the laws upon that subject as they may from time to time be enacted by the legislature, leaving the law-making body free to so alter and change the status of facts and circumstances that will bring property to the condition of being escheat, as that property that would become escheat today under one law would not become escheat tomorrow under an amended law.
The title of the act under discussion is “An act in relation to escheats,” but no significance can be attached to its title as an index to the purpose of the legislature in its enactment, for the reason that at the time of its passage the legislative department was not under any such constitutional injunction as now exists requiring all bills to be confined to one subject to be expressed in their titles. And to my mind this title is altogether a misnomer, and does not at all express the real leading subject-matter of the act. The act makes use of the word “escheate,” it is true, in the body thereof, but nowhere in the act is any provision made whereby any property shall ever become escheat; there is nothing in it that can add a centime to the bulk of property that could or would accrue to the State under the laws that *164really deal with, relate to and provide for escheats; neither does it pretend to prescribe the time when, or the circumstances under which, any property shall ever become escheat; in other words, instead of being an act “relating to escheats,” it is an act whose every provision shows plainly that its purpose was, not to swell the bulk of the State’s gains through escheats, but to give a new direction to property that would, under independent existing law, become escheat but for its enactment, by supplying persons to succeed to its ownership. Instead of providing for escheats its provisions were all designed to prevent escheats, by designating blood kin of the deceased owner of property who should succeed to its ownership instead of the State. It is a settled canon of construction that where the terms of a statute are left doubtful by its language, the judicial interpreter must, if possible, so construe it as to make it effect the purposes for which it was intended; and, in order to determine the scope and object of the enactment, must ascertain what was the mischief or defect for which the law had not provided, and for this purpose he must call to his aid all of those external or cotemporaneously historical facts that are necessary for this purpose and that led to the enactment. Endlich Interpretation of Statutes, §29 et seq., and citations. Another canon of construction equally well settled is that a legislative intent to violate, the constitution is never to be assumed, if the language of the statute can be satisfied by a contrary construction. The application of this rule requires that wherever a statute is susceptible of two constructions, of which the one would make it unconstitutional, the other constitutional, the latter must be adopted where it can be without doing violence to the language employed in the act. Endlich Interpretation of Statutes, §178 et seq., and citations. In *165the light of these settled rules of construction my view is that this statute, without any violence to its language, may well be construed to be nothing more than a limited statute of descent particularly designating certain blood relations of certain decedents who should succeed to the inheritance and ownership of their propterty, in the absence of otherwise legetimate heirs. Resorting to the cotemporaneous history of the time, we find that a large percentage of our population had just emerged from a state of servitude that made them chattel property, into that of freemen. In their former state, while the institution of marriage between them was recognized as proper from the moral and religious standpoint, yet it was not recognized by the municipal law, and their offspring took no other status than that of property; the law, for the purposes of descent and inheritance between them, did not recognize the relationships that govern the course of descents. From their recently acquired status as freemen it was fair to assume that in future, instead of being owned as property themselves, they would, in the natural course of events, acquire property. The legislature of 1866 found that although the same natural blood relationships existed between them as did between those who had always been freemen, that yet no municipal law had been adopted to apply to them the same rights of succession to property by descent that applied to other citizens. The same legislature enacted another statute giving legal recognition to such slave marriages as continued the marital relationship subsequently to emancipation and up to the adoption of that statute (Chapter 1552, approved December 14, 1866), and legalizing the issue of such marriages. This left a large number of ex-slaves unprovided for who were not legalized by the statute just cited, because the condition of subsequent *166ratification of the slave marriages from which they sprang, made necessary to their legalization by this statute, could not, in the nature of things, ever be complied with, and this for various reasons' — the parties to such slave marriages had many of them long since died; others, prior and subsequent to emancipation, had abandoned such relationships and contracted the same relationships with other parties. This statute, misnamed one "relating to escheats,” was adopted to provide for that, by no means small, class who' were morally as much entitled to the rights of heirship as were the. offspring of those who, subsequent to emancipation, continued the marital relationships assumed during slavery.
It can not, I think, be successfully denied that the evident purpose of the legislature in adopting this statute was to give such direction tO' property that might in future be left by ex-slaves and their descendants who might die intestate, and without other legalized heirs at lazv, as that such property should vest absolutely in f ee in such of their blood relations as would have been their lawful heirs, according to the laws of descent, had it not been for the disabilities incident to their former state of slavery. This being true, whether there are present in the statute any apt words to legitimize the blood of such beneficiaries or not, would not the clear practical operation and effect of the act, if it could have any effect at all, be to make the beneficiaries thereof the successors of their deceased ancestry in the absolute ownership of property by them left, and if so, does this not make them, under the conditions of the act, for all practical purposes, the heirs at law of such deceased ancestry. The clear attempt of the act is to make them, according to the rules and directions of the general statute of descents succeed to the absolute ozvnership of their deceased anees*167try’s property. Can anything more be done, practically, by any enactment towards clothing the descendants of deceased ancestry with the character of legalised heirship, regardless of the verbiage adopted in an act so clearly designed to effect such a result ? In my view the act is clumsily worded and as inappropriately titled. Instead of being termed “an act in relation to escheats,” a far more appropriate title would have been “an act in relation to descents.” By its terms it describes a state of facts with reference to property of certain decedents that, but for the enactment of its provisions into law, would, in future, bring about the escheat of such property to the State, and then, notwithstanding its enacted provisions, in advance prevent an escheat by furnishing blood relations to succeed to the ownership instantly upon the fuñiré death of the ancestor, it awkwardly employs language suitable to give expression to the waiver of some vested right and to a grant in presentí of property already vested in the State. I am unable to comprehend how this statute, though it employs language appropriate to a grant by the State in favor of the class of persons named in it, can properly be construed into an unlawful diversion or misappropriation of funds assigned by the constitution of 1868 and 1885 to the common schools. If the title of the State to any property should ever become consummate and vested through the operation of any existing law providing for the escheating of property, then, but only until then, do,I admit that any law would be unconstitutional that undertook to give or grant it away to or for any other purpose than that of the common schools, but until the State’s title thereto becomes absolute the State can constitutionally so legis late as to prevent escheats in fuñiré by the widest exercise of its powers over the succession and descent of prop*168erty. This statute can not, I think, be accurately considered as having any. of the features of a gift or grant by the State. Before the State or any other donor can even undertake to give or grant anything it must have same title to or interest in the subject of the grant, inchoate at the least. In the property of the living citizen the State has no such inchoate title or interest even as that it can make such property the subject of a gift or grant in presentí by any law prospective in its operation and contingent upon the happening of some future event, or the concurrence of a set of uncertain and unforseen circumstances. My judgment is that .this statute is in full force and that it can be properly construed in the manner indicated so that it shall not conflict with our organic law. I am now satisfied that the attempted application in Williams v. Kimball, 35 Fla. 49, 16 South. Rep. 783, of our statute of descents affecting bastards to the issué of slave marriages was altogether erroneous; and had my attention been called, in the consideration of that case, to the case of Garland v. Harrison, 8 Leigh (Va.) 368, I should never have given my consent to the construction put in the Williams-Kimball case upon such bastardy statute of descents, as I am now clearly convinced that the construction put upon the statute by the Virginia courts is the correct one.